UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4304


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DONOVAN ISAIAH JONES,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:08-cr-00461-HMH-1)


Submitted:    September 18, 2009            Decided:   October 1, 2009


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.     Alan Lance Crick, Assistant
United   States  Attorney,  Greenville,   South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Donovan        Isaiah        Jones      was     indicted       for    sale     of

marijuana    in     violation        of    21       U.S.C.   §   841(a)(1),        (b)(1)(D)

(2006), and unlawful transport of a firearm in violation of 18

U.S.C. § 922(g)(1) (2006) and 18 U.S.C. § 924(e)(1) (West 2006 &

Supp. 2008).        Jones pled guilty without the benefit of a written

plea   agreement.            The     district          court     sentenced        Jones     to

concurrent terms of sixty months’ imprisonment and two years’

supervised        release     for     the       drug      offense     and    212    months’

imprisonment and five years’ supervised release for the firearms

conviction.         On    appeal,      counsel         filed     a   brief   pursuant       to

Anders v. California, 386 U.S. 738 (1967), noting no meritorious

issues for appeal, but questioning whether the sentence imposed

was reasonable.          Finding no error, we affirm.

            We     have     reviewed       the      record     and   conclude      that   the

district court complied with the requirements of Fed. R. Crim.

P.   11.     We    further     find       that      the    district    court      imposed    a

sentence that is procedurally and substantively reasonable.                               See

Gall v. United States, 552 U.S. 38, 128 S. Ct. 586, 597 (2007)

(review of sentence is for abuse of discretion).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We     therefore       affirm       the      district    court’s      judgment.

This court requires that counsel inform his client, in writing,

                                                2
of his right to petition the Supreme Court of the United States

for further review.      If the client requests that a petition be

filed, but counsel believes that such filing would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3